MILLS, Judge.
Wright contends the trial court erred in denying his Rule 3.850 motion without an evidentiary hearing. His motion alleged ineffective assistance of counsel, failure of the trial court to establish a factual basis for his guilty plea, and his plea of guilty was coerced. We affirm.
The record furnished us clearly shows that before the trial court accepted Wright’s plea of guilty, pursuant to plea bargaining, it determined from Wright, while he was under oath, that he was satisfied with the services of his attorney, that a factual basis for the plea was established, and that his plea was not coerced.
In addition, the allegations of ineffective assistance of counsel do not follow the guidelines laid down in Knight v. State, 394 So.2d 997 (Fla.1981).
AFFIRMED.
WENTWORTH and BARFIELD, JJ., concur.